Citation Nr: 0126223	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  94-40 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
eye disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a fractured nose.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for pes 
planus.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued in July 1992, in May 
1994, and in February 1997 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran also seeks entitlement to service connection for 
PTSD and a rating in excess of 10 percent for pes planus.  
The RO denied those claims in a February 1997 rating action, 
and in a letter, dated February 18, 1997, it notified the 
veteran of those decisions.  The veteran disagreed with those 
decisions and was issued a SOC.  The cover letter which 
accompanied the SOC was dated June 18, 1998, and informed the 
veteran of the steps necessary to perfect his appeal.  

Applicable laws and regulations state that a Substantive 
Appeal must be filed within 60 days from the date that the RO 
mails the SOC to the veteran, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(a) (2001).  A Substantive Appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2001). 

As noted above, the notice of the February 1997 decision was 
dated February 18, 1997, which meant that the appeal had to 
be filed by February 18, 1998.  However, the SOC was not 
mailed to the veteran until June 18, 1998.  Sixty days from 
the time that that SOC was mailed to the veteran would have 
been approximately August 17, 1998.  Thus, the veteran would 
have had to have perfected his appeal by August 17, 1998, the 
latter of the two dates.  Although the veteran's VA Form 9 
was not received by the RO until September 21, 1998; a letter 
was received in July 1998 from the veteran's U.S. Senator 
with an enclosure from the veteran indicating that the 
veteran was having difficulty with his claims, including 
entitlement to service connection for PTSD.  Such 
communication was not only timely, it was specific enough to 
be considered a substantive appeal.  Indeed, it closely 
followed the issuance of the SOC which dealt only with the 
claims of entitlement to service connection for PTSD and 
entitlement to a rating in excess of 10 percent for pes 
planus.  Moreover, the veteran's communication to the Senator 
specifically noted the claim involving PTSD.  Construing such 
communication liberally, the Board is of the opinion that the 
veteran perfected timely appeals with respect to both the 
claim of entitlement to service connection for PTSD and the 
claim of entitlement to a rating in excess of 10 percent for 
pes planus.  

In June 1999, the Board remanded the case to the RO so that 
the veteran could be scheduled for a hearing.  In May 2001, 
the veteran had a hearing at the New York RO before the 
undersigned Board member.  During that hearing, the veteran 
raised contentions to the effect that service connection was 
warranted for respiratory disability.  See the hearing 
transcript at page 3.  That issue has not been considered by 
the RO or otherwise developed for appellate review.  
Accordingly, the Board has no jurisdiction over that issue; 
and, therefore, it is referred to the RO for appropriate 
action.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.101 (2001).

The following issues are the subject of a remand at the end 
of this decision:  Whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for left eye disability; entitlement to service 
connection for PTSD; and entitlement to an increased rating 
for pes planus.


FINDINGS OF FACT

1.  The veteran did not appeal an August 1991 decision by the 
RO, which denied entitlement to service connection for the 
residuals of a fractured nose.

2.  Evidence received since the RO's August 1991 decision is 
neither cumulative nor duplicative of that on file at the 
time of the decision and is so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for the residuals 
of a fractured nose.

3.  The veteran fractured his nose in service and currently 
demonstrates the residuals thereof.


CONCLUSIONS OF LAW

1.  The RO's August 1991 decision, which denied entitlement 
to service connection for the residuals of a fractured nose, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 19.192 (1991).

2.  The evidence received since the RO's August 1991 decision 
is new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for the 
residuals of fractured nose.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  The residuals of a fractured nose were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001); Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. 106-475, § 4, 114 Stat. 2096, 2098 
(2000) (to be codified as amended at 38 U.S.C. § 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for the 
residuals of a fractured nose.  The record shows that this is 
not his first such claim.  In August 1991, the RO denied 
entitlement to service connection for a nasal disorder.  The 
veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received with which to initiate an appeal.  38 U.S.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 19.129(a) (1991).  
Accordingly, that decision became final.  38 U.S.C. 
§ 7105(c); 38 C.F.R. § 19.192.

Generally, a final decision by the RO may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1103 (2001).  The exception to 
this rule is 38 U.S.C.A. § 5108 which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed and become final, the 
Secretary of the VA shall reopen the claim and review the 
former disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156.  If new and material evidence has been 
presented, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
the veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  Even if the disease at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Evidence on file in August 1991 consisted of the veteran's 
service medical records; reports reflecting VA 
hospitalization from March to April 1955, from April to May 
1958, and in February 1981; a VA record showing outpatient 
treatment in June 1955; the transcript of a hearing held at 
the RO in June 1962; records of private medical treatment 
rendered in June and December 1962 and in February 1984; 
reports of VA examinations, rendered in October 1981, January 
1982, May 1984, and April 1991; and a February 1984 letter 
denying entitlement to Social Security benefits.  

The veteran was first treated for the residuals of a 
fractured nose approximately two weeks after service, when he 
underwent rhinoplasty.  Although he reported a history of 
having fractured his nose in service, his service medical 
records were negative for any evidence of a nasal disability 
in service.  Indeed, during the veteran's service separation 
examination, it was noted that his nose was normal.  
Moreover, there was no further treatment or examination of 
the veteran's nose after service until April 1991, when the 
VA examination indicated that the veteran's nose and throat 
were normal.  Absent any evidence of a fractured nose in the 
service medical records or any evidence of any fracture 
residuals at the time of the August 1991 decision, the RO 
denied entitlement to service connection.

Evidence added to the record after the RO's decision in 
August 1991 consists of Morning Reports; Command Reports from 
the veteran's unit in Korea, the 2nd Infantry Division, dated 
from May to September 1953; a report of admission to Tripler 
Army Medical Center in June 1955; reports of several VA 
examinations, performed from January 1996 through April 1998; 
a report from a prospective employer, dated in September 
1987; VA outpatient records, reflecting treatment from 
September 1990 through April 2001; lay statements, dated in 
July 1992 and in August 1996; a letter awarding Social 
Security disability benefits, effective in April 1993; 
transcripts of hearings held at the RO in December 1993 and 
in March 2000; and a transcript of the hearing held before 
the undersigned Board member in May 2001.

Such evidence is new in the sense that it had not been 
submitted previously to VA decision makers.  Moreover, it is 
not cumulative in nature, as it tends to correct the deficits 
in the evidence which existed when the RO made its decision 
in August 1991.  In particular, the transcript of the 
veteran's hearing before the undersigned Board member shows 
complaints of current nasal disability.  Not only is such 
evidence new and material for the purpose of reopening the 
claim, when considered with the evidence previously of 
record, it provides a sufficient basis to allow the claim.  
Indeed, the evidence already on file shows the veteran 
underwent rhinoplasty to correct the residuals of an old 
nasal fracture.  At that time, he reported that 16 months 
earlier, while in service, he had received a blow on the 
nose.  Although the service medical records were negative for 
a fractured nose, it is unlikely that such a statement was 
made with any secondary gain in mind.  After all, the veteran 
did not submit his original claim for the residuals of a 
broken nose until 1991, approximately 36 years later.  Such 
evidence strongly suggests that the veteran broke his nose in 
service, and his recent hearing testimony suggests that he 
now has residual disability.  At the very least, such 
evidence is in equipoise with respect to the issue of 
entitlement to service connection for the residuals of a 
nasal fracture.  Under such circumstances, all reasonable 
doubt is resolved in favor of the veteran.  VCAA, Pub. L. 
106-475, § 4, 114 Stat. 2096, 2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Accordingly, service 
connection is granted for the residuals of a fractured nose.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  That law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A).  That change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The changes with respect to new and material 
evidence, however, are only effective for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c), (c)(4)(iii)).  As to the duty to 
assist and notify provisions of the VCAA which are applicable 
to this claim, the Board finds that they have been fulfilled.  
The veteran was notified, in the statement of the case and 
supplemental statements of the case of the law and 
regulations applicable to his claim and why the claim was 
denied by the RO.  He has not identified any additional 
evidence relevant to this claim which has not been obtained.  
The Board also notes that this claim has been favorably 
resolved.


ORDER

New and material evidence having been submitted, the request 
to reopen a claim of entitlement to service connection for 
the residuals of a fractured nose is granted.

Entitlement to service connection for the residuals of a 
fractured nose is granted.


REMAND

During his hearings, the veteran testified that following his 
discharge from active duty, he was in the National Guard 
until 1959.  He stated that he continued to have fever and 
associated left eye disability during that time and that he 
received treatment for such disability in the National Guard.

In September 1995, pursuant to several requests by the VA, an 
individual with the Records Retrieval Section of the Division 
of Military and Naval Affairs in Latham, New York, furnished 
a copy of a history card which indicated that the veteran had 
had service in the National Guard in 1957 and in 1959.  It 
also apparently indicated that in June 1959, the veteran had 
been given a Certificate of Disability for Discharge.  In May 
2001 (Report of Contact, VA Form 119), this individual 
indicated that he might have medical records from the 
veteran's service in the National Guard and asked for a 
written request for any such records.  There is no evidence 
on file of any further action to retrieve those records. 

The veteran also seeks entitlement to service connection for 
PTSD and cites a number of inservice stressors associated 
with that diagnosis.  For example, during VA outpatient 
treatment in July 1998, the veteran reported that during his 
return from Korea, his ship was hit by a typhoon.  During his 
recent travel board hearing, he testified that while assigned 
to Korea, he was involved in combat.  In particular, he noted 
that he and a Sergeant Manisara had captured 2 Chinese 
soldiers in the area of the demilitarized zone and had turned 
them over to intelligence.  The RO has not yet verified 
whether either of those incidents actually occurred.

In August 1996, the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, informed the RO that the veteran's 
personnel file (DD Form 201) had been destroyed in a fire in 
1973 and could not be reconstructed.  Under such 
circumstances, the VA has a heightened duty to assist the 
veteran in developing the record, as well as a heightened 
duty to explain findings and conclusions and to resolve all 
reasonable doubt in favor of the veteran is heightened.  See 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence on file shows that the veteran entered service 
on March 10, 1953, and that he was discharged on February 25, 
1955.  It does not show when he arrived in or when he left 
Korea; however, his service medical dental records and 
morning reports indicate that from at least March 25, 1953, 
to at least July 14, 1953, he was apparently stationed at 
Indiantown Gap Military Reservation, Pennsylvania.  His 
records do show that he was apparently in Korea from at least 
September 28, 1953 to at least September 5, 1954.  During 
that time, he was assigned to Company L, 3rd Battalion, 23rd 
Regiment, 2nd Infantry Division.  (Although the peace treaty 
which officially stopped the fighting in Korea was signed and 
became effective on July 27, 1953, the veteran has submitted 
evidence which show casualties due to hostile fire after that 
date.)  Such records also show that from at least October 12, 
1954, to January 1955, the veteran was stationed in Hawaii.  
There is no evidence that the veteran's units and dates of 
assignment have been verified through alternative sources of 
information, such as unit rosters.

Finally, the veteran claims entitlement to a rating in excess 
of 10 percent for pes planus.  During his hearing in May 
2001, he testified that he continued to experience foot pain 
and that the VA made special orthopedic shoes for him to 
wear.  He stated that he could only walk 2 or 3 blocks before 
he would have to sit down and that at times, he would have to 
elevate his feet to relieve the pain.  The veteran's feet 
have not been examined by the VA since November 1996.

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the issues of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for left eye disability; 
entitlement to service connection for PTSD; and entitlement 
to a rating in excess of 10 percent for pes planus are 
REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 and implementing 
regulations is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  The RO should request that the 
veteran specify the dates he arrived in 
and the day he left from Korea and the 
unit to which he was assigned.  The RO 
should then verify such service through 
official channels, including, but not 
limited to, unit rosters maintained at 
the NPRC.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

3.  Through official channels, the RO 
should verify the exact dates of the 
veteran's service in the National Guard.  
The RO should also request the personnel 
and medical records pertaining to such 
service.  This should include, but is not 
limited to, the records concerning the 
reasons for the veteran's discharge from 
the National Guard.  Failures to respond 
or negative replies to any request must 
be noted in writing and associated with 
the claims folder.

4.  The RO should request that the 
veteran provide the names, addresses (for 
private providers), and approximate dates 
of treatment or examination, for all 
health care providers (private providers 
as well as VA) who may possess additional 
records relevant to any of the following 
issues:  Whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for left eye disability; 
entitlement to service connection for 
PTSD; and entitlement to a rating in 
excess of 10 percent for pes planus.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 


currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

5.  The RO should request that the 
veteran specify the circumstances of his 
alleged stressors in service, including, 
but not limited to, that in which he and 
a Sergeant Manisara captured two Chinese 
soldiers during the Korean conflict.  He 
should also identify the circumstances in 
which the ship on which he returned to 
the United States was hit by a typhoon.  
Such information should include, but is 
not limited to, the dates, locations, 
units, and identities of the individuals 
involved, including their names, ranks, 
units of assignment; the identity of the 
veteran's ship; and whether there were 
casualties.  The RO should then ascertain 
whether such events are supported by the 
evidence.  In so doing, the RO should 
review the file and prepare a summary of 
the veteran's alleged service stressors.  
That summary and a copy of the veteran's 
DD 214 and other service personnel 
records should be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The RO should request that 
USASCRUR provide information that might 
corroborate the veteran's alleged 
stressors, including whether or not he 
participated in combat.  Such information 
should include, but is not limited to, 
the history and operational reports for 
each 


unit to which the veteran was assigned 
during his participation in the Korean 
conflict.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

6.  If the RO determines that at least 
one of the claimed stressors is supported 
by the evidence, the RO should schedule 
the veteran for a psychiatric examination 
to determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  The 
veteran's claims folders must be made 
available to the examiner for review.  
The examiner must specifically confirm or 
rule out a diagnosis of PTSD.  If PTSD is 
found, the examiner should identify the 
diagnostic criteria, including the 
specific stressors, supporting the 
diagnosis.  If PTSD is not found, the 
examiner should explain why the veteran 
does not meet the criteria for that 
diagnosis.  The rationale for all 
opinions must be provided.  

7.  The RO should also schedule the 
veteran for a podiatric examination to 
determine the extent of his service-
connected pes planus.  All indicated 
tests and studies should be performed, 
and any indicated consultations should be 
scheduled.  The claims folders must be 
made available to the examiner for 
review.  Any opinions offered by the 
examiner must be supported by complete 
rationale.



8.  Should additional evidence be 
received showing a nexus between the 
veteran's left eye disability and active 
duty or service in the National Guard, 
the RO should also schedule the veteran 
for an ophthalmology examination to 
determine the nature and extent of any 
left eye disability found to be present.  
All indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folders must be made available to 
the examiner for review.  If left eye 
disability is found, the examiner must 
render an opinion as to whether it is at 
least as likely as not that such disease 
is the result of any incident in service.  
The examiner must cite specific evidence 
in the record which provides the basis 
for any such opinion.

9.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development, such as 
scheduling any indicated VA examinations, 
and then readjudicate the issues of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
left eye disability; entitlement to 
service connection for PTSD; and 
entitlement to a rating in excess of 10 
percent for pes planus.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 


submit any additional evidence and/or argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

